ORDER

PER CURIAM.
Samuel Aldridge appeals from a judgment committing him to secure confinement in the custody of the Missouri Department of Mental Health as a sexually violent predator following a jury trial. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).